Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
Applicant's arguments filed December 16, 2020, have been fully considered but they are not deemed to be persuasive.
Applicant's arguments with respect to claims 1-7, 9 and 10 have been considered but are deemed to be moot in view of the new grounds of rejection. The new grounds of rejection are necessitated by adding a variation of the limitations of claim 8 to claims 1 and 6. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.
The broadest reasonable interpretation of “the axial piston machine” (claim 6 line 13-14) is that it includes every element in the body of the claim (e.g. housing, swashplate, stop bore, actuating piston and cylinder bore), and therefore the “outside of the axial piston machine” (claim 6 line 13-14) is outside of all these elements.
The “axial piston machine” (claim 1 line 11) is unclear, since none of the elements in the body of the claim (e.g. main component, stop bore, actuating piston and cylinder bore) are claimed as being part of the axial piston machine. Therefore, there is a structural gap between the axial piston machine and the rest of the elements (see 112 rejection below).
Furthermore, the “outside of the axial piston machine” (claim 1 line 11) is also unclear as to how it relates to any of the other elements (see 112 rejection below).
Claim Rejections - 35 USC § 112
Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 10 line 10 claims “the stop bore is further configured to be closed with a closure screw” and claim 9 claims “the stop bore is configured to be closed with a closure”, which is not supported by the disclosure, since there is a single closure (44), which is a closure screw.
Claims not specified depend from one of the above claims, and therefore have the same problems as above.

Claim 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: between the hydrostatic axial piston machine and every other element in the claim. Note that “the stop bore is configured to connect the interior of the main component to an outside of the hydrostatic axial piston machine” doesn’t actually define any connection between the 2.
Claim 2-5 have the same problem, since they depend from claim 1.

Claims 1-7, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In claim 1 line 9-10 and claim 6 line 12, emphasis added “a surrounding area of the actuating cylinder is an interior of the main component” is confusing, as it uses 2 different identifiers to identify the same element.

In claim 6 line 10 “the main component” has no antecedent basis and is confusing, since it appears to be the same as the “housing” of line 2.
In claim 10 line 10 “the stop bore is further configured to be closed with a closure screw” and claim 9 claims “the stop bore is configured to be closed with a closure”, which is confusing, since the closure screw of claim 10 is the closure of claim 9.
Claims not specified are indefinite, since they depend form one of the above claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 9 claims “the stop bore is configured to be closed with a closure” and claim 10 line 10 claims “the stop bore is further configured to be closed with a closure screw”, and depend from claim 6. Claim 6 claims “the stop bore is configured to connect the interior of the main component to an outside of the axial piston machine” (line 13-14). But the closures of claims 9 and 10, prevents the stop bore from connecting the interior .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	Claim Rejections - 35 USC § 103
Claims 1, 3 and 4 are rejected under35 U.S.C. § 103 as being unpatentable over Beck (4437387). Beck discloses an actuating cylinder comprising an actuating piston (36, 38) movably guided in an actuating cylinder bore in a main component (10) and defining an actuating pressure chamber (18); a hydraulic stop for the actuating piston including a stop bore (58) in the main component and forms, with the actuating cylinder bore, an edge (adjacent 20, opened and closed by 60) via which a channel (48, 78) is opened; the actuating pressure chamber is connected to an interior (e.g. 82) of the main component partially surrounding the actuating cylinder by the channel; and the stop bore connect the interior of the main component to an outside of the main component (via port 58).
Beck does not disclose that the actuating cylinder adjusts a stroke volume of an axial piston machine, or that the stop bore connects the interior of the main component to an outside of the axial piston machine.
Official notice is taken that it is well known to locate an actuating cylinder outside of the axial piston machine, for the purpose of adjusting a stroke volume of an axial piston machine. It would have been obvious at the time the invention was made to one having ordinary skill in the art to locate the actuating cylinder of Beck outside of an axial piston machine, for the purpose of adjusting a stroke volume of an axial piston machine. Since the actuating cylinder is outside of an axial piston machine, the outside of the main component would also be outside of the axial piston machine, so that the stop bore connects the interior of the main component to an outside of the axial piston machine.
 

	Conclusion
Claims 6 and 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action.
Claims 2 and 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Lopez whose telephone number is 571-272-4821. The examiner can normally be reached on Monday-Thursday from 6:00 AM -4:30 PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nathaniel Wiehe, can be reached on 571-272-8648. The fax number for this group is 571-273-8300. Any inquiry of a general nature should be directed to the Help Desk, whose telephone number is 1-800-PTO-9199.

/F Daniel Lopez/Primary Examiner, Art Unit 3745